DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuan Yuan Zhang on 05/31/2022.
The application has been amended as follows: 
Claim 1. A polarizing plate comprising: a polarizing film and a contrast-improving film formed on one surface of the polarizing film, 
wherein the contrast-improving film comprises a first protective layer and a contrast-improving layer comprising a first resin layer and a second resin layer facing each other, wherein the first resin layer has a higher index of refraction than the second resin layer,
 the first resin layer comprising a patterned portion formed on one surface thereof facing the second resin layer, 
the patterned portion comprising engraved optical patterns and a flat section between each two adjacent engraved optical patterns, 
wherein each engraved optical pattern comprises a second surface and an opening with a maximum width on a first surface, the first surface and the second surface facing each other, 
the first surface is closer to the polarizing film than the second surface, and
each flat section is between openings of two corresponding adjacent engraved optical patterns and has a width on the first surface, 
the engraved optical patterns having a base angle α of about 75° to about 90°, 
the patterned portion satisfying Equation 2: 
<Equation 2>  
1<P/W≤10, 
wherein P is a sum of the maximum width of the opening of a corresponding engraved optical pattern and the width of the flat section directly adjoining the corresponding engraved optical pattern, unit: pm, and W is the maximum width of the opening of the corresponding engraved optical pattern, unit: µm,
The patterned portion satisfies the following condition (i) and optionally further satisfies the following condition (ii): 
(i) 	one engraved optical pattern has a different maximum width of the opening than an adjacent engraved optical pattern; and
(ii) 	one flat section has a different width than an adjacent flat section; and 
wherein a trend line of an exponential function, fit to a scatter plot of an intensity of reflected light measured at different positions on the polarizing plate divided by a maximum value of the intensity of reflected light measured on the polarizing plate vs position on the polarizing plate, has a determination coefficient of black visibility of 0.985 or more, the determination coefficient of black visibility being calculated from residuals of data points on the scatter plot with respect to the exponential function, and 
wherein the patterned portion satisfies Equation 3: 
<Equation 3> 
1.5 < [P/W]max / [P/W]min < 10, 
wherein [P/W]max is a maximum value of P/W represented by Equation 2 and [P/W]min is a minimum value of P/W represented by Equation 2
Claim 9. Cancelled. 
Claim 10. Canceled
Allowable Subject Matter
Claims 1, 3-8, 11-13, and 15-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lee et al. (US Pub. 20160252665 and hereafter Lee) teaches (in figures 7 and 1-2 and paragraph 82) a polarizing plate (600) comprising: a polarizing film (10) and a contrast-improving film (23 and 30) formed on one surface of the polarizing film, wherein the contrast-improving film comprises a first protective layer (30) and a contrast-improving layer (23) comprising a first resin layer (219) and a second resin (218) layer facing each other, wherein the first resin layer has a higher index of refraction than the second resin layer (see paragraph 83), the first resin layer comprising a patterned portion (220 and 206) formed on one surface thereof facing the second resin layer, the patterned portion comprising engraved optical patterns (207) and a flat section (206) between each two adjacent engraved optical patterns, wherein each engraved optical pattern comprises a second surface (220a) and an opening (opening corresponding to P1 in figure 1 see figures and paragraph 82) with a maximum width (P1) on a first surface (same surface as indicated by 206), the first surface and the second surface facing each other, the first surface is closer to the polarizing film than the second surface, and each flat section is between openings of two corresponding adjacent engraved optical patterns and has a width (P2) on the first surface, the patterned portion satisfying Equation 2: 1 < P/W ≤ 10 (P1/P2 ranges from .5 to 1 so as C= P1+P2, C/P1 ranges from 2 to 3 see paragraph 57) wherein P (C) is the sum of the maximum width of the opening of a corresponding engraved optical pattern (P1) and the width of the flat section (P2) directly adjoining the corresponding engraved optical pattern (unit: µm), and W (P1) is the maximum width of the opening of the corresponding engraved optical pattern (unit: µm) wherein a trend line of an exponential function, fit to a scatter plot of the intensity of reflected light measured at different positions on the polarizing plate divided by a maximum value of the intensity of reflected light measured on the polarizing plate vs position on the polarizing plate, has a determination coefficient of black visibility of 0.985 or more the determination coefficient of black visibility being calculated from residuals of data points on the scatter plot with respect to the exponential function. 
Nishida et al. (US Pub. 20080144180) teaches (in figures 2B and 6) forming optical patterns to have a base angle (theta) of about 75° to about 90°and that as the angle increases reflectance decreases (see paragraph 68). 
Harai et al. (US Pub. 20140014938) teaches (in figures 18-22) varying the widths of flat band-shaped portions (1113) between optical patterns (1116) such that the ratio of the maximum width to the minimum width ranges from 1.5-3 (see paragraph 260) in order prevent visual recognition of the band-shaped portions as streaks (see L2 and L1 in figure 20 and paragraphs 254 and 331). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which one engraved optical pattern has a different maximum width of the opening than an adjacent engraved optical pattern in combination with the other required elements of claim 1. 
Claims 3-8, 11-13, and 15-21 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 7-19 of applicant’s response, filed 03/30/2022, with respect to claims 1, 3-8, 11-13, and 15-21 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1, 3-8, 11-13, and 15-21 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871